On Costs
By the Court,
Coleman, C. J.:
Respondent has appealed from the ruling of the clerk upon the cost bill filed by appellant herein.
1. It is first contended that appellant can recover no costs, because no order was made as to costs in the opinion reversing the judgment of the lower court. Section 5381 of the Revised Laws provides that when this court, in reversing a judgment, makes no order as *301to costs, costs shall be allowed to the party obtaining any relief. The judgment for $300 having been reversed, it follows as a matter of course that costs are recoverable by appellant. Dixon v. Southern Pacific Co., 42 Nev. 73, 179 Pac. 382.
2. The next objection is to the ruling of the clerk upon the amount allowed appellant for copying the transcript on appeal. Rule VI of the court fixes the amount to be allowed per folio for typewritten copy of the transcript. The clerk, in making his ruling, inadvertently included in his calculation, as a basis for his ruling, the original papers on file and included in the record. We think the rule contemplates that no allowance shall be made for originals, but only for papers actually copied. We are of the opinion that only $78.75 should be allowed for copying the transcript on appeal.
The third item complained of is the cost of typing appellant’s opening brief. This was purely a matter of calculation, and we do not find that the clerk erred in reaching his conclusion.
3. The last objection concerns the item for cash paid the surety company by appellant as premiums on the appeal and stay bond; it being contended that they are not a proper item of costs. Section 699 of the Revised Laws expressly makes such items proper elements of costs to be collected by the party who has been compelled to incur such liability.
Except as modified as to the item mentioned relative to copying the transcript on appeal, the ruling of the clerk is sustained.
Ducker, J., did not participate.